Citation Nr: 0628777	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  03-22 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals of head 
injury, including essential tremors of the upper extremities.

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel





INTRODUCTION

The veteran served on active duty from February 1974 to 
November 1974.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from RO decisions dated in March 2003 and in 
April 2003 that, in pertinent part, denied the veteran's 
claims for service connection for residuals of a head injury 
and for essential tremors of the upper extremities; and 
denied a total rating for compensation purposes based on 
individual unemployability (TDIU rating).  

In September 2005, the Board remanded the veteran's claims 
for additional evidentiary development.  For the reasons 
indicated below, this appeal is again REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if further action is required.


REMAND

Based upon its review of the veteran's claims folder, the 
Board finds there is a further duty to assist the veteran 
with his claims herein.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

In this case, the veteran is seeking entitlement to service 
connection for residuals of an inservice head injury, 
including essential tremors of the upper extremities.  In its 
prior Remand, the Board expressed the view the veteran's 
service personnel file could be useful in the adjudication of 
the appeal, but neglected to include a specific request to 
obtain these records in the indented action paragraphs of the 
remand.  Fairness requires an attempt to obtain these 
personnel records be made.  

As also noted in the prior Remand, the issues of service 
connection for residuals of head injury, including essential 
tremors of the upper extremities, and entitlement to a TDIU 
rating, are inextricably intertwined because adjudication of 
the service connection issue will affect the merits and 
outcome of an adjudication of the issue for a TDIU rating.  
Parker v. Brown, 7 Vet. App. 116 (1994).   

Accordingly, the Board remands the case to the RO for the 
following action: 

1.  Contact the National Personnel 
Records Center (NPRC) and obtain copies 
of the veteran's service personnel file, 
including those that would show the 
reason for the veteran's discharge from 
service.  Associate all documents and 
information obtained with the claims 
file.  

2.  Thereafter, the RO should review the 
veteran's claims for service connection 
for residuals of head injury, including 
essential tremors of the upper 
extremities, and for a TDIU rating.  If 
either claim remains denied, the RO 
should provide the veteran and his 
representative with a supplemental 
statement of the case, and give them an 
opportunity to respond, before the case 
is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



